The court incorporates by reference in this paragraph and adopts as the findings
and orders of this court the document set forth below. This document was signed
electronically on August 7, 2019, which may be different from its entry on the record.



IT IS SO ORDERED.                                       ENTERED UNDER ADMINISTRATIVE
                                                        ORDER NO. 02-10: JOSIAH C. SELL,
                                                        ACTING CLERK OF BANKRUPTCY COURT
                                                        BY: ____________________________
                                                            /s/ Cindy Illencik
Dated: August 7, 2019                                       Deputy Clerk



                      IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                 EASTERN DISTRICT

In re:                                            )        Case No. 17-17361
                                                  )
RICHARD M. OSBORNE,                               )        Chapter 7
                                                  )
          Debtor.                                 )        Judge Arthur I. Harris

                              ORDER GRANTING
         TRUSTEE’S MOTION FOR EXAMINATION OF WILLIAM T. WULIGER &
                  ASSOCIATES, LLC D/B/A WULIGER & WULIGER

          This matter is before the Court on the Trustee’s Motion for Examination of William T.

Wuliger & Associates, LLC d/b/a Wuliger & Wuliger (the “Motion”), and the averments in the

Motion.

          IT APPEARING to the Court that it would be in the best interest of the estate to authorize

the Trustee to examine one or more authorized representatives of William T. Wuliger &

Associates, LLC d/b/a Wuliger & Wuliger (“Wuliger”) and to obtain document from Wuliger

pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure.




17-17361-aih        Doc 558    FILED 08/07/19         ENTERED 08/07/19 11:32:16        Page 1 of 6
       IT IS THEREFORE ORDERED that one or more authorized representatives of Wuliger

is to appear for examination on September 5, 2019 at 10:00 AM ET or another date and time that

is mutually agreeable to the Trustee and Wuliger, and continuing until complete.

       IT IS FURTHER ORDERED that Wuliger is directed to produce the documents

identified in Exhibit 1 of the Motion by August 22, 2019 at 5:00 PM ET or another date and time

that is mutually agreeable to the Trustee and Wuliger.

                                               # # #

                                                  Respectfully submitted,



                                                  /s/ Patrick R. Akers
                                                  Drew T. Parobek (0016785)
                                                  Elia O. Woyt (0074109)
                                                  Carrie M. Brosius (0075484)
                                                  Patrick R. Akers (0095985)
                                                  VORYS, SATER, SEYMOUR AND PEASE LLP
                                                  200 Public Square, Suite 1400
                                                  Cleveland, Ohio 44114
                                                  (216) 479-6100
                                                  (216) 479-6060 (facsimile)
                                                  dtparobek@vorys.com
                                                  eowoyt@vorys.com
                                                  cmbrosius@vorys.com
                                                  prakers@vorys.com

                                                  Proposed Counsel to the Interim Trustee



Copies sent via electronic mail on the attached service list:




                                                  2

17-17361-aih     Doc 558      FILED 08/07/19          ENTERED 08/07/19 11:32:16     Page 2 of 6
                                       SERVICE LIST

Patrick R. Akers on behalf of Trustee Kari B. Coniglio
prakers@vorys.com

Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov,
Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-noland@ohioattorneygeneral.gov

Richard M. Bain on behalf of Interested Party Zachary B Burkons
rbain@meyersroman.com, mnowak@meyersroman.com;jray@meyersroman.com

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

Carrie M. Brosius on behalf of Trustee Kari B. Coniglio
cmbrosius@vorys.com, mdwalkuski@vorys.com

Kari B. Coniglio
kbconiglio@vorys.com, mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com

LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
bknotice@clunkhoose.com

Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company
rdibella@dgmblaw.com

Bryan J. Farkas on behalf of Trustee Kari B. Coniglio
bjfarkas@vorys.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com

Stephen John Futterer on behalf of Creditor City of Willoughby



                                               3

17-17361-aih    Doc 558     FILED 08/07/19         ENTERED 08/07/19 11:32:16   Page 3 of 6
sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

Melody Dugic Gazda on behalf of Plaintiff Home Savings Bank
mgazda@hendersoncovington.com

Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The
Home Savings & Loan Company of Youngstown, Ohio
mgazda@hendersoncovington.com

Michael R. Hamed on behalf of Interested Party Gas Natural Inc.
mhamed@kushnerhamed.com, kgross@kushnerhamed.com

Heather E. Heberlein on behalf of Creditor First National Bank of Pennsylvania
hheberlein@bdblaw.com, vgum@bdblaw.com

Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Dennis J. Kaselak on behalf of Defendant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Jerry R. Krzys on behalf of Plaintiff Home Savings Bank
jkrzys@hendersoncovington.com, jerrykrzys@gmail.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Shannon M. McCormick on behalf of Creditor Center Street School Condominiums and
coachhouses Unit Owners' Association, Inc.
bankruptcy@kamancus.com

Kelly Neal on behalf of Creditor The Huntington National Bank
kelly.neal@bipc.com, donna.curcio@bipc.com

David M. Neumann on behalf of Interested Party Zachary B Burkons
dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

Drew T. Parobek on behalf of Trustee Kari B. Coniglio
dtparobek@vorys.com, mdwalkuski@vorys.com




                                               4

17-17361-aih    Doc 558     FILED 08/07/19         ENTERED 08/07/19 11:32:16     Page 4 of 6
Tricia L. Pycraft on behalf of Accountant Rea & Associates, Inc.
tpycraft@ccj.com, bowman@ccj.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com,
kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

Kirk W. Roessler on behalf of Creditor Osborne Farms, LLC fka Huron Lime Company, LLC
kroessler@walterhav.com,
kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Cross-Claimant Richard M. Osborne
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Defendant Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, grichards@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com,
jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

Richard J. Thomas on behalf of Plaintiff Home Savings Bank
rthomas@hendersoncovington.com, mgazda@hendersoncovington.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com




                                               5

17-17361-aih    Doc 558     FILED 08/07/19         ENTERED 08/07/19 11:32:16   Page 5 of 6
Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Phyllis A. Ulrich on behalf of Creditor The Huntington National Bank
bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com

Leslie E. Wargo on behalf of Cross-Claimant Richard M. Osborne
Leslie@Wargo-Law.com

Leslie E. Wargo on behalf of Debtor Richard M. Osborne
Leslie@Wargo-Law.com

Leslie E. Wargo on behalf of Spec. Counsel Leslie E Wargo
Leslie@Wargo-Law.com

Elia O. Woyt on behalf of Trustee Kari B. Coniglio
eowoyt@vorys.com, eowoyt@vorys.com;mdwalkuski@vorys.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov




                                               6

17-17361-aih    Doc 558     FILED 08/07/19         ENTERED 08/07/19 11:32:16   Page 6 of 6
